By the Court,

Sutherland, J.
The fee bill allows for services rendered by counsel in causes in the supreme court in which common pleas costs only are recoverable, the same fees as are allowed to attornies in courts of common pleas for similar services. 2 R. S. 632, §17. The fee on trial, or attending prepared for trial, to an attorney in the common pleas, is two dollars; consequently, counsel for attending the trial is entitled to two dollars, and to the like sum as often as the cause is noticed and he attends prepared for trial. An attorney’s fee of two dollars may also be charged for attending the trial of a cause. The costs must therefore be retaxed. The notary’s fee is also over charged. It is understood that the practice of notaries is to charge f 1,50, but the statute does not warrant such charge ; it allows for drawing and copy of protest 25 cts. sealing the same 25 cents,and drawing copy and serving every notice of non-payment 25 cents; consequently, where a note is protested, and but one notice given, the fees of the notary cannot exceed 75 cents. 2 R. S. 647, § 41.